Citation Nr: 0210901	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  97-06 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

2.  Entitlement to assignment of a higher initial disability 
rating for post-traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel



INTRODUCTION

The veteran had active service from May 1987 to May 1991, 
including a period of service in the Southwest Asia theater 
of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2000 and June 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefits 
sought on appeal.  

The following issues will be the subject of a later decision:  
1) entitlement to service connection for migraine headaches, 
and; 2) entitlement to assignment of a higher initial 
disability rating for bilateral maxillary sinusitis, 
currently rated as 30 percent disabling.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claims, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.  

2.  The veteran served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  The medical evidence shows that the veteran's current 
skin disorder, variously diagnosed as atopic dermatitis and 
severe recalcitrant dyshidrotic eczema, is causally related 
to her active service during the Persian Gulf War.  

3.  The veteran's PTSD is currently productive of no more 
than moderate symptoms, manifested by some depression and 
feelings of isolation, and she reports a past suicide attempt 
without any current suicidal thoughts; she is currently 
working, and concentration and memory are intact.  


CONCLUSIONS OF LAW

1.  A skin disorder was incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1117, 
1118, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.317 (2001).

2.  The criteria for assignment of a higher initial 
disability rating for post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
Part 4, including § 4.130, Diagnostic Code 9411 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for service 
connection for a skin disorder as due to an undiagnosed 
illness, and a claim for an increased rating for PTSD.  
Essentially, she claims that her skin disorder was aggravated 
by her active service in the Persian Gulf.  She also 
maintains that her PTSD is more severe than the current 30 
percent rating assigned to that disability.  

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially provides that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified in pertinent part at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear provisions consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

Although the RO did not explicitly consider the provisions of 
the VCAA in this appeal, the Board finds no prejudice to the 
veteran in proceeding with this appeal, as the requirements 
under the VCAA essentially were met.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is not 
prejudice to the appellant).

The VCAA requires that VA notify claimants of the information 
and evidence needed to substantiate their claim.  38 U.S.C.A. 
§ 5103.  In the present case, by letter dated in September 
1999, the RO notified the veteran of the evidence she needed 
to submit to substantiate her claim for service connection 
based on Persian Gulf War service.  In addition to the 
foregoing, the Board has reviewed the rating decisions and 
statement of the case (SOC) of record.  The Board finds that 
those decisions contain adequate explanations as to why the 
RO denied the veteran's claim for service connection for a 
skin rash, and why a 30 percent rating was assigned for PTSD.  
In the February 2002 SOC, the RO properly provided the 
veteran with a copy of the regulations pertaining to her 
claims, as well as a copy of the rating criteria for 
evaluating PTSD.  In short, for the reasons discussed above, 
the Board is satisfied that the notification requirement 
under the VCAA was met.  See 38 U.S.C.A. § 5103.

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  In the present 
case, the record reflects that the RO consistently requested 
the veteran's VA treatment records and associated such 
records with the claims file.  The veteran was afforded VA 
examinations in connection with her claims.  The record 
contains private medical records.  The Board is unaware of 
any other relevant treatment records (both VA and non-VA) 
that should be obtained prior to proceeding with this appeal.  
The veteran was afforded an opportunity to present testimony 
at a hearing in support of her appeal, but on her substantive 
appeal she indicated that she did not wish to appear at a 
hearing.  The record contains statements from the veteran, 
which the Board has carefully reviewed.  The Board finds no 
basis for further development in this appeal, and finds that 
the case is ready for appellate review.  See 38 U.S.C.A. 
§ 5103A.

I.  Service Connection.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Where the determinative issue in a service connection 
claim involves a medical diagnosis, competent medical 
evidence is required.  This burden cannot be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

For claims relating to disabilities occurring in Persian Gulf 
War veterans, as in the present case, the provisions of 
38 U.S.C.A. § 1117 and 38 U.S.C.A. § 1118 regarding 
presumptive service connection for chronic disability due to 
undiagnosed illness apply.  38 U.S.C.A. §§ 1117, 1118 (West 
1991 & Supp. 2002).  The Board notes that during the pendency 
of this appeal, amendments were made to 38 U.S.C.A. § 1117 
and 38 U.S.C.A. § 1118, effective March 1, 2002.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 988, 989 (2001) (to be codified as 
amended at 38 U.S.C.A. §§ 1117, 1118); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1001) (where a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, VA must 
apply the version more favorable to the veteran).  There was 
also a regulatory amendment made to 38 C.F.R. § 3.317 (the 
implementing regulation to 38 U.S.C.A. § 1117), which 
extended the time period for presumptive service connection 
for undiagnosed illnesses related to Persian Gulf War 
service.  See 66 Fed. Reg. 56,614 (November 9, 2001) (to be 
codified as amended at 38 C.F.R. § 3.317(a)(1)(i)).  Although 
the RO did not have the opportunity to apply the amended laws 
and regulations in this case, there is no prejudice to the 
veteran in proceeding with this appeal, as the amendments are 
more favorable to the claimant.  See Bernard, supra.

The law provides that the Secretary may pay compensation to a 
Persian Gulf veteran with a qualifying chronic disability 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or that became manifest to a 
degree of 10 percent of more not later than December 31, 
2006.  38 U.S.C.A. § 1117(a), (b); 66 Fed. Reg. 56,614 
(November 9, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.317(a)(1)(i)).  The Secretary may pay compensation to a 
Persian Gulf veteran with a qualifying chronic disability 
that became manifest:  (A) during service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or (B) to a degree of 10 percent 
or more during the applicable presumptive period prescribed.  
The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of the following):  (A) an undiagnosed illness, 
(B) a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, (C) any diagnosed illness that the 
Secretary of VA determines by regulation warrants a 
presumption of service connection.  38 U.S.C.A. § 1117(a).

The term "Persian Gulf Veteran" means a veteran who served 
on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117(f).  Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following:  (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs or symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; (13) menstrual 
disorders.  38 U.S.C.A. § 1117(g).

The implementing regulation for 38 U.S.C.A. § 1117, is 
38 C.F.R. § 3.317, which indicates that except as otherwise 
provided, VA shall pay compensation to a Persian Gulf veteran 
who exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," such as 
fatigue, signs or symptoms involving skin, headaches, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  
38 C.F.R. § 3.317(a), (b).  Compensation for disability 
manifested by the foregoing signs or symptoms shall be 
awarded provided that such disability became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In the present case, in July 1997, the veteran submitted a 
claim for service connection for a skin disorder, due to an 
undiagnosed illness.  The veteran's service personnel records 
reflect that she had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.  However, 
the Board notes that the veteran has a recognized clinical 
diagnosis of skin disorder.  Specifically, in a January 1998 
VA examination, the veteran was diagnosed with atopic 
dermatitis.  In a November 1999 VA examination, the veteran 
was diagnosed with severe recalcitrant dyshidrotic eczema.  
As the veteran has a clinical diagnosis of a skin disorder, 
there is no legal basis for awarding service connection for a 
skin disorder on a presumptive basis, as due to an 
undiagnosed illness.  

Although service connection may not be awarded on a 
presumptive basis in this case, the Board must still consider 
the veteran's claim on principles of direct service 
connection.  See Combee, supra.  A review of the veteran's 
service medical records reveals that the veteran was seen on 
numerous occasions with complaints of a rash, most commonly 
diagnosed as atopic dermatitis.  The service medical records 
also contain a private medical statement dated in January 
1987, indicating that the veteran had been treated for 
allergic contact dermatitis in February 1982.

In January 1998, the veteran underwent a VA examination for 
skin diseases.  She was diagnosed with atopic dermatitis 
"with onset probably when she was under stress in a combat 
situation in Desert Storm."  In November 1999, the veteran 
underwent an additional VA examination for skin diseases.  
The veteran was diagnosed with severe recalcitrant 
dyshidrotic eczema.  The examiner indicated that this "by 
history began while the patient was participating in Desert 
Storm."  The examiner indicated that no exact cause was 
known for dyshidrotic eczema, but the veteran's skin problems 
had been apparent since that time and had been significant.  

The Board has carefully reviewed all the evidence of record, 
and finds that resolving all doubt in favor of the veteran, 
service connection for a skin disorder is granted.  Although 
there is a medical statement of record indicating that the 
veteran was treated for atopic dermatitis prior to entry into 
service, the Board notes that the veteran's service entrance 
examination report was silent for any evidence of a skin 
disorder.  See 38 U.S.C.A. § 1111.  Moreover, the veteran was 
seen on many occasions during service with complaints and 
findings of a skin rash.  Significantly, there are two VA 
medical opinions of record relating the veteran's current 
skin disorder to her active service.  In conclusion, for the 
reasons outlined above, the Board finds that although there 
is no legal basis to award service connection for a skin 
disorder as due to an undiagnosed illness, the evidence 
supports a claim for service connection for a skin disorder 
on principles of direct service connection, and the appeal is 
granted.  See 38 U.S.C.A. § 5107.

II.  Increased Rating.

In a June 2000 rating decision, the RO awarded service 
connection for PTSD, rated as 30 percent from March 1996.  
The veteran disagreed with the 30 percent rating, and 
initiated this appeal.  Essentially, she claims that her PTSD 
is more severe on a day to day basis.  As this appeal arose 
out of the veteran's disagreement with the initial rating 
assigned to her PTSD, the entire appeal period will be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the rating criteria for mental disorders, a 
mental disorder shall be evaluated "based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  
38 C.F.R. § 4.126(a).  PTSD is evaluated by applying the 
General Rating Formula for Mental Disorders.  Under those 
criteria, a 30 percent evaluation is assigned if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assigned if there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has carefully reviewed the evidence in this case, 
but finds that the currently assigned 30 percent rating for 
PTSD is appropriate, and the preponderance of the evidence is 
against assignment of a rating in excess of 30 percent.  In 
an April 1996 VA examination for PTSD, the veteran appeared 
well-groomed, and was cooperative.  She was crying during a 
portion of the examination, but otherwise her speech was 
described as having a normal flow, volume, and vocabulary.  
Thought process was focused and goal directed.  She remarked 
that she was paranoid, and had an anxious mood.  She was 
obsessive about washing and cleaning.  She felt depressed, 
isolated, and lonely.  Her affect was labile.  She denied any 
current suicidal or homicidal ideas.  The diagnosis was mixed 
anxiety disorder and PTSD.  A Global Assessment of 
Functioning (GAF) score of 55 to 65 was assigned.  

More recently, a February 2001 VA clinical record indicates 
that the veteran was working as a civilian employee with the 
Army, and as a training developer for the Army school.  She 
reported a past attempt at suicide, but she denied current 
preoccupation with suicide.  She reported drinking every day, 
including one drink in the morning, and she was noted to be a 
candidate for the substance abuse program.  She was 
prescribed Zoloft and Klonopin. A Global Assessment of 
Functioning (GAF) score of 60 was assigned.  

The Board finds that the evidence supports no more than a 30 
percent rating in this case.  The veteran appears to be 
generally functioning satisfactorily, in that she has a 
normal appearance, normal speech, and is currently working.  
She demonstrates periods of a depressed mood and anxiety, as 
well as complaints of paranoid thoughts, but these symptoms 
are contemplated by the currently assigned 30 percent rating.  
There is no evidence that the veteran has actual panic 
attacks more than once a week.  There is also no evidence 
that she has impaired memory.  She is presently working, 
which weighs against a finding of occupational impairment 
with reduced reliability.  Although the veteran had past 
thoughts of suicide, she denied any current thoughts.  The 
veteran's GAF score in 2001, is similar to the GAF score in 
1996.  According to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), a GAF score of 55 to 65 reflects 
moderate to mild symptoms.  In short, the Board finds that 
the preponderance of the evidence is against assigning an 
initial rating for PTSD in excess of 30 percent, and the 
appeal is denied.  

In reaching this decision, the Board has considered the 
history of the veteran's PTSD during the entire appeal 
period, as well as the current clinical manifestations of 
this disability and its effect on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The Board has 
also applied all pertinent aspects of 38 C.F.R. Parts 3 and 
4.  Should the veteran's disability picture change in the 
future, she may be assigned a higher rating.  See 38 C.F.R. 
§ 4.1.  However, at present the evidence warrants no more 
than a 30 percent rating.  The Board has considered the 
benefit of the doubt doctrine, but as the evidence is not in 
relative equipoise, that doctrine is not applicable in this 
case.  See 38 U.S.C.A. § 5107(b).

Finally, the Board finds that the regular schedular standards 
appear sufficient for evaluation to the extent that the 
record does not reflect that the veteran's PTSD has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the 30 percent rating), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is 
impracticable.  Thus, consideration of an extra-schedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  See 
also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, service connection for a skin disorder is 
granted.

The schedular criteria not having been met, the claim for 
assignment of a higher initial disability rating for post-
traumatic stress disorder, currently rated as 30 percent 
disabling, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

